Citation Nr: 0617190	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  04-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel





INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2003, a statement of the 
case was issued in April 2004, and a substantive appeal was 
received in July.  


FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active duty service or within one year of discharge from 
service, and his current hearing loss is not causally related 
to any incident of his active duty service.  

2.  Tinnitus was not manifested during the veteran's active 
duty service and his current tinnitus is not causally related 
to any incident of his active duty service.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005). 

2.  Tinnitus disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 2003 
and June 2003 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the May 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  The Board believes that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
types of evidence necessary to establish any disability 
rating and/or the effective date(s).  Despite any inadequate 
notice provided to the appellant with regard to these 
matters, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for hearing loss and tinnitus, any question as to 
the appropriate disability rating and/or effective date with 
regard to those issues are rendered moot.  The appellant's 
status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained.  The veteran 
has been afforded an appropriate VA examination, the report 
of which includes an etiological opinion.  The requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue of entitlement to service 
connection for tinnitus.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant. 


Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 
(1993).

The veteran submitted a claim of entitlement to service 
connection for hearing loss and tinnitus in May 2003.  He 
reported that he was exposed to acoustic trauma while on 
active duty as a result of his use of explosive and operation 
of heavy machinery.  At no time was he issued hearing 
protection while on active duty.  

A review of the evidence of record demonstrates that there 
was no evidence of the presence of hearing loss or tinnitus 
in the service medical records.  The veteran denied having or 
ever having had ear trouble on a Report of Medical History he 
completed at the time of his discharge examination in 
November 1957.  Furthermore, clinical evaluation of the 
veteran's ears, including auditory acuity was determined to 
be normal at the time of the veteran's discharge examination 
which was conducted in November 1957.  Hearing acuity was 
15/15 using whispered voice testing at that time.  

There is no competent evidence of record demonstrating the 
presence of hearing loss for VA purposes within one year of 
the veteran's discharge which would allow for a grant of 
service connection for the disability on a presumptive basis.  

The first competent evidence of record of the presence of 
hearing loss was included in a report of private audiological 
testing conducted in October 2003.  It was noted that the 
veteran reported he was exposed to excessive noise during 
military service as well as intermittent excessive noise at 
his workplace.  No hearing protection was worn during either 
exposure.  Graphic representation of private audiological 
testing conducted in September 2003 appears to demonstrate 
the presence of hearing loss for VA purposes at 3000 and 
40000 Hertz for both ears.  The interpretation of the testing 
was moderately severe sensorineural hearing loss in both 
ears.  It was noted that the hearing loss demonstrated by 
testing was consistent with individuals who had been exposed 
to excessive noise without hearing protection.  No other 
opinion as to the etiology of the hearing loss was included 
in the test report.  

A VA examination was conducted in January 2004.  The veteran 
reported that he had noticed some problems with his hearing 
for the past ten years.  The veteran indicated that he had 
noise exposure from firearms, machine guns, being on the 
firing range and from demolitions while on active duty.  
Hearing protection was not used.  Occupational and 
recreational noise exposure was reported as firearms, 
factory/plant noise, carpentry tools, power tools, chainsaw, 
weed eater, and leaf/grass blower.  Hearing protection was 
not used.  



Testing revealed that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
30
40
LEFT
15
15
25
45
60

Speech audiometry demonstrated speech recognition ability of 
98 percent in the right ear and of 96 percent in the left 
ear.  The diagnoses from the VA examination were mild to 
moderately-severe sensorineural hearing loss from 3000 to 
8000 Hertz in the right ear and moderate to severe 
sensorineural hearing loss from 3000 to 8000 Hertz in the 
left ear.  

The examiner noted that the veteran's C-file had been 
reviewed, and that the veteran had reported the onset of the 
hearing loss no more than ten years prior to the examination 
and over 45 years since his discharge from active duty.  The 
VA examiner concluded that military noise exposure did not 
contribute to the veteran's hearing loss.  

The Board finds that, while there is competent evidence of 
the current existence of hearing loss for VA purposes, the 
preponderance of the competent evidence of record 
demonstrates that the currently existing hearing loss is not 
causally linked to the veteran's active duty service.  
Hearing loss is not shown during service, and the earliest 
medical evidence of hearing loss is dated in 2003.  This is 
approximately 44 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000). The evidence included in the private 
medical records merely indicates that the veteran's current 
hearing loss is consistent with individuals who had been 
exposed to excessive noise without hearing protection.  The 
veteran reported both in-service and post-service exposure to 
acoustic trauma without hearing protection.  To the extent 
that this opinion can be read as supporting a causal link 
between the currently existing hearing loss and active duty, 
it does not indicate that it was based on a review of the 
veteran's C-file, and it's probative value is outweighed by 
the contrary evidence of record, to include the January 2004 
VA examination report.  The examiner who prepared the January 
2004 report affirmatively opined that the veteran's current 
hearing loss was not linked to his active duty service based 
on the length of time it took for the hearing loss to become 
manifested as reported by the veteran.  The Board places 
greater probative weight on the findings included in the 
report of the January 2004 VA examination as it was based on 
a review of all the evidence of record and also referenced a 
factual background upon which the opinion was based.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Additionally, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  

As there is no competent evidence of record which 
demonstrates the presence of hearing loss for VA purposes 
during active duty or within one year of discharge and as the 
preponderance of the evidence demonstrates that the currently 
existing hearing loss is not linked to active duty, service 
connection for hearing loss is not warranted.  

Service connection is also not warranted for tinnitus.  Under 
38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  In this case, there is no 
evidence of record demonstrating the presence of tinnitus in 
the service medical records.  Additionally, the only current 
evidence of record of the presence of tinnitus is the 
veteran's own allegations.  The October 2003 report from the 
private audiologist does not reference the current existence 
of tinnitus and the report of the January 2004 VA examination 
affirmatively indicates that the veteran denied the presence 
of tinnitus at the time of the examination.  Furthermore, 
there is no competent evidence linking currently existing 
tinnitus to the veteran's active duty service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims must be denied. 

As the preponderance of the evidence is against the claims of 
entitlement to service connection for hearing loss and 
tinnitus, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet.  App. 49; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).   


ORDER

The appeal is denied.  


____________________________________________
T. STEPHEN ECKERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


